Citation Nr: 1434537	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  12-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic left leg disorder.  

2.  Entitlement to service connection for a chronic low back disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January to October 1974.  

In July 2013, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been added to the claims file.  

This appeal was processed in part using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  A chronic left leg disorder was not shown in service or within a year of service separation; the currently-diagnosed left lower extremity radiculopathy is not causally or etiologically related to service.  

2.  A chronic low back disorder was not shown in service or within a year of service separation; the currently-diagnosed degenerative disc disease, herniated disc, and radiculopathy of the lumbosacral spine are not causally or etiologically related to service.  



CONCLUSIONS OF LAW

1.  A chronic left leg disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  A chronic low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for disabilities of the left leg and low back.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For disorders listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, as specified by regulation, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

In this decision, the Board has also considered the lay evidence as it pertains to the issues decided herein.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

With respect to evaluating the medical evidence, generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for disorders of the left leg and low back.  He testified that he fell down stairs during service and sustained an injury of the back and lower extremities.  He also alleged he sought private medical treatment for these symptoms immediately following service; however, the records of such treatment could not be obtained, as the private physician seen by the Veteran was deceased.  

Post-service evidence reflects left leg and low back symptomatology starting in 2004.  The Veteran reported that he was stuck by a car while riding a bicycle.  In an April 2010 VA examination, he was diagnosed with degenerative disc disease, herniated disc, and radiculopathy of the lumbosacral spine.  Therefore, a low back disorder and lower extremity symptoms (radiculopathy) associated with a low back disorder are currently shown.  As there is no current separately-diagnosed left leg disorder, the Board will consider his left leg symptoms as part of his low back disorder of disc disease with radiculopathy.

The service treatment records are negative for any diagnosis of or treatment for a disorder of either lower extremity or the low back during his brief period of active duty.  At the time of service separation in October 1974, the Veteran reported "leg cramps after excessive exercise" but both the lower extremities and back were clinically normal.  On a concurrent Report of Medical History, he again reported cramps in his legs but denied any history of recurrent back pain.  

His in-service history of symptoms (or absence of symptoms) at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  Thus, the medical evidence does not reflect a chronic left leg or low back disorder during service.  

Post-service medical records do not show a diagnosis of or treatment for a low back or lower extremity disorder for many years following service.  In August 2005 private treatment for the February 2004 accident, the Veteran denied any musculoskeletal symptoms immediately prior to his February 2004 accident.  Also, he reported to a VA general medical examiner in April 2010 that his left leg and low back pain began in 2004 when he was struck by a car.  At that time, he did not report a prior history of an in-service injury of the low back or left leg.  This again dates the onset of symptoms to 2004.  

On the other hand, to the April 2010 VA spine examiner, he dated the onset of low back pain to 15 years previously when he bent down to pick up an object at a toy store and reported that he had experienced pain on and off since then.  This dates the onset to approximately 1995, more than two decades after service.  He related that the pain got worse when he was struck by a car in 2005 (the Board assumes he meant the February 2004 accident).  

Additionally, the Veteran's testimony as to having continuous problems with his low back and left leg since service are in contraction to his initial application for compensation received in December 2009 when he dated the onset of symptoms to February 2004.  

These inconsistencies in the record weigh against the Veteran's credibility as to the onset of symptoms.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptomatology between his current claim and service.  
	
While the Board reiterates that he is competent to report symptoms as they come to him through his senses, degenerative disc disease and radiculopathy are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection based on continuity of symptomatology and there is no doubt to be otherwise resolved.  As such, the appeal is denied on this basis.

Even were the Board to presume that the Veteran sustained in-service injuries to his left leg and low back, the competent evidence weighs against a nexus between service and any current disorders.  To this end, he was afforded a VA spine examination in April 2010, and his claims file was reviewed in conjunction with the claim.  At that time, he reported onset of low back pain approximately 15 years previously.  

Based on review of the claims file and examination of the Veteran, the examiner opined that the Veteran's current degenerative disc disease, herniated disc, and radiculopathy of the lumbosacral spine were unrelated to service.  Additionally, the examiner found no evidence of a nexus between service and any current disorder of the left leg.  These opinions were based on the normal clinical evaluation of the Veteran's legs and back at service September in October 1974 and the lack of treatment for many years thereafter, as well as his own statements regarding the recent onset of his back and leg pain.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Further, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

Thus, the evidence of record establishes that chronic low back and left leg disorders were not incurred in service nor had their onset within a year of service separation, and that no current disorders of the same are etiologically related to any in-service disease or injury.  In light of the above, the preponderance of the evidence is against the award of service connection for disorders of the low back or left leg, and service connection is denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, the Veteran was afforded appropriate initial notice in a December 2009 letter.  This letter fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence, as well as with notice of what type of information and evidence was needed to establish disability ratings and the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the RO obtained and associated the Veteran's service treatment records and VA treatment records with the claims file.  Additionally, indicated private treatment records were either submitted by the Veteran or obtained by VA.  Finally, he was afforded VA medical examinations in April 2010.  These records contain adequate clinical findings and fulfill VA's duty to properly development the evidentiary record prior to adjudication of the claim.  At the July 2013 Board hearing, the Veteran requested an extension of time to submit additional evidence, and a 30-day extension was provided him.  In August 2013, however, he stated he had no further evidence to submit.  

Finally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with this regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge noted the issues on appeal during the hearing and asked questions regarding the possibility of any outstanding evidence.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the appeal that has not been obtained or attempted to be obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a left leg disorder is denied.  

Service connection for a low back disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


